Pfeifer, J.,
dissenting.
{¶ 2} Today, this court considers Duke Energy, Inc.’s motion to lift the stay that this court imposed on May 14, 2014, or in the alternative, to require bond. The issue in the motion is the very same issue that this court decided in the May 14 entry — whether appellants, Ohio Partners for Affordable Energy, Ohio Consumers’ Counsel, the Ohio Manufacturers’ Association, and the Kroger Company, are entitled to a stay without posting bond. Duke is essentially requesting that this court reverse its May 14 ruling. However, the rules of this court do not allow Duke to seek this relief. S.CtPrac.R. 18.02 does not authorize a party to file a motion for reconsideration of a decision granting a stay with or without bond, and Duke should not be permitted to circumvent that rule simply by characterizing its motion as one to “lift” the stay or require a bond rather than as a motion for reconsideration. But adherence to this court’s own rules is apparently not the be all and end all. Good to know.
{¶ 3} This court is in an awkward position today because of another of this court’s rules, one developed in Keco Industries, Inc. v. Cincinnati & Suburban Bell Tel. Co., 166 Ohio St. 254, 141 N.E.2d 465 (1957). Specifically, this court has held that Keco does not allow a refund to customers in instances where the revenues a utility has collected are unjustified. In re Application of Columbus S. Power Co., 138 Ohio St.3d 448, 2014-Ohio-462, 8 N.E.3d 863, ¶ 56. In Columbus S. Power, this court held that three public utilities had collected $368 million in unjustified charges but that Keco prevented any refund to customers. As I wrote in Columbus S. Power:
R.C. 4905.32, the statute on which the Keco decision is based, does not state that there is “no right of action for restitution of the increase in charges collected during the pendency of the appeal.” In my view, that part of the [Keco\ opinion is mere dicta, foolhardy, erroneous, and not binding on this court. Indeed, it boggles the mind that this court would ever countenance such a proposition: that a public utility should be allowed to fatten itself on the backs of Ohio residents by collecting unjustified charges.
Id. at ¶ 63 (Pfeifer, J., dissenting).
{¶ 4} Because of the unwillingness of this court to order refunds when they are justified, parties must seek to stay orders of the Public Utilities Commission on the front end in order to prevent unreasonable fees from being collected. Otherwise, customers cannot achieve a real remedy. A mea culpa from the commission or the utility coupled with a statement from this court that our hands are tied is not enough.
{¶ 5} Keco’s court-created rule is preventing the fair and orderly administration of utilities eases in Ohio. If consumers had a chance of recovering unjustly collected revenues after a review by this court, the need for a stay would be greatly reduced. Until Keco is overturned, consumers should continue to seek stays, this court should grant those stays without bond where appropriate, and this court should refuse to reconsider the stays that it does grant.
O’Neill, J., concurs in the foregoing opinion.